Deeb sued Nacol for $1,100, alleged to be due on contract for the purchase of a stock of merchandise. The case was tried to a jury upon special issues. On the verdict of the jury judgment was rendered in favor of plaintiff for $956, interest thereon from June 18, 1923, and costs of suit. Motion for a new trial was overruled, and defendant appealed. All questions involved were fact questions, and these having been answered in favor of appellee by the jury, and the record containing evidence sufficient to support the verdict, the judgement should be affirmed; and it is so ordered. Affirmed.
 *Page 1